Citation Nr: 1429533	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  06-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from February 24, 2004, to December 31, 2006, and 50 percent disabling from January 1, 2007, to June 6, 2008.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to June 7, 2008.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in March 2009 and April 2010.  

The March 2009 rating decision granted service connection for PTSD pursuant to the Board's December 2008 decision.  A 30 percent rating was assigned effective February 24, 2004, and a 50 percent rating was assigned effective January 1, 2007.  The Veteran appealed the ratings assigned.  He also appealed the denial of entitlement to a TDIU issued in the April 2010 rating decision.

In an August 2011 decision, the Board granted a 70 percent rating for PTSD and entitlement to a TDIU, both effective June 7, 2008.  Ratings in excess of 30 and 50 percent prior to June 7, 2008, were denied.  The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacated that portion of the Board's August 2011 decision that denied a rating in excess of 30 percent for PTSD from February 24, 2004 to December 31, 2006, a rating in excess of 50 percent for PTSD from January 1, 2007 to June 6, 2008, a rating in excess of 70 percent for PTSD from June 7, 2008, and entitlement to a TDIU prior to June 7, 2008, and remanded the case to the Board for action consistent with the Joint Motion.  

The claims were returned to the Board for further appellate action and in a May 2013 decision, the Board denied a rating in excess of 30 percent for PTSD from February 24, 2004 to December 31, 2006, a rating in excess of 50 percent for PTSD from January 1, 2007 to June 6, 2008, a rating in excess of 70 percent for PTSD from June 7, 2008, and entitlement to a TDIU prior to June 7, 2008.  The Veteran appealed the Board's May 2013 decision to the Court.  In December 2013, the Court granted a Joint Motion for Vacatur and Remand, vacated the Board's entire May 2013 decision, and remanded the case to the Board for action consistent with the Joint Motion.  The claims have again been returned to the Board for further appellate action.

The Board notes that the first Joint Motion determined that the Board failed to provide an adequate statement of reasons and bases, particularly in light of the Court's decision in Mauerhan v. Principi, 16 Vet. App. 436 (2002), and failed to discuss relevant record evidence in its statement of reasons or bases.  In regards to the second finding, the Joint Motion indicated that the Board violated Robinson v. Mansfield, 21 Vet. App. 545 (2008), when it considered evidence related to the Veteran's son's medical condition, and that the Board failed to consider evidence favorable to the Veteran related to his claim for entitlement to a TDIU.  

The Board notes that the second Joint Motion determined that the Board failed to provide an adequate statement of reasons and bases for each determination.  In regards to the claim for entitlement to a TDIU prior to June 7, 2008, the Joint Motion found that the Board filed to adequately discuss whether the Veteran's employment prior to June 7, 2008, was more than "marginal" in nature, to include the Board's failure to discuss a May 2008 Social Security Administration (SSA) earning statement; and whether the Veteran's demonstrated self-employment from 1975 or 1977 forward, the transfer of his "commercial rental property company [to be] solely in his wife's name" by June 2008, and his history of termination when not self-employed entitled him to a finding of marginal employment "on a facts found basis."  

In regards to the claims for increased ratings for PTSD, the second Joint Motion determined generally that the Board failed to adequately explain whether the symptoms and Global Assessment of Functioning (GAF) scores demonstrated by the Veteran approximated the type, frequency, severity and duration of those required for the increased initial disability rating sought.  More specifically, the Joint Motion determined that for the time period prior to January 1, 2007, the Board errantly stated that the record contained only a single relevant GAF score; failed to sufficiently address the Veteran's report of memory loss; overlooked evidence of suicidal ideation; discussed unsatisfactorily the evidence of violent or inappropriate behavior; and neglected to satisfactorily analyze the impact of the Veteran's symptoms on his functioning or how the type, frequency, duration, and severity of his symptoms compared to those listed under the higher disability ratings.  

For the time period January 1, 2007, to June 6, 2008, and June 7, 2008, to the present, the second Joint Motion determined that the Board concluded without explanation that medical records were based on the Veteran's unsupported reports, rather than a functional assessment performed by the treating psychiatrist; that the Board appears to have sought the presence of specific symptoms rather than perform its own analysis as to how the Veteran's impulse control, stress and memory problems compared to the symptomatology outlined in the higher rating criteria; and that the Board's discussion of the relevant evidence did not explain how the Veteran's complaints of near total social withdrawal, verbal aggression, strained interpersonal relationships, impulse control, and an inability to regulate mood did not reasonably raise the issue of or more nearly approximate symptoms demonstrating total social impairment.  

The Veteran submitted additional evidence directly to the Board in April 2014, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013).  

In an April 2014 statement, the Veteran's attorney indicated that he was satisfied with the total rating he was in receipt of from June 7, 2008, forward, and that he was only seeking Board adjudication of entitlement to a rating over 30 percent for PTSD from February 24, 2004, to December 31, 2006; entitlement to a rating over 50 percent for PTSD from January 1, 2007, to June 6, 2008; and entitlement to a TDIU from February 24, 2004, to June 6, 2008.  Given the foregoing, the issues have been characterized as listed on the title page.  

The Board notes that the issues of entitlement to service connection for hearing loss, neuropathy of the hands, claimed as secondary to Agent Orange exposure, and diabetes mellitus, claimed as secondary to Agent Orange exposure, which were remanded in August 2011, remain pending before the RO and are not before the Board at this time.  The Board advises the RO that the Veteran has recently raised the contention that his diabetes and diabetic neuropathy (as well as diabetic retinopathy) are related to his chronic PTSD.  See May 2011 statement in support of claim.  


FINDINGS OF FACT

1.  From February 24, 2004, to June 6, 2008, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but was not manifested by total social impairment.  

2.  The evidence of record demonstrates that the Veteran's service-connected PTSD rendered him unable to secure or follow substantially gainful employment prior to June 7, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, and not higher, for PTSD were met from February 24, 2004, to June 6, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for a total disability rating based on individual unemployability have been met prior to June 7, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Pre-adjudicatory notice relevant to the claim for entitlement to a TDIU was provided to the Veteran in a March 2010 letter.  Accordingly, the duty to notify has been fulfilled.  

In regards to the claim for higher initial ratings for PTSD, the Veteran is disagreeing with the rating assigned after service connection has been granted and initial disability ratings and effective dates have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include VA treatment records and records from the SSA, and afforded the Veteran appropriate examinations to determine the severity of his disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased ratings for PTSD

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are already in effect in the instant case.  

As noted above, service connection for PTSD was initially granted in a December 2008 Board decision.  In the rating decision that implemented the grant, the RO assigned ratings of 30 percent, effective February 24, 2004, and 50 percent, effective January 1, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  See March 2009 rating decision.  The rating for PTSD was subsequently increased to 70 percent effective June 7, 2008.  See August 2011 Board decision; see also September 2011 rating decision.  

The Board must now determine whether the Veteran is entitled to a rating in excess of 30 percent between February 24, 2004, and December 31, 2006, and a rating in excess of 50 percent between January 1, 2007, and June 6, 2008.  As noted in the Introduction, the Veteran's attorney has indicated that he is satisfied with the total rating assigned as of June 7, 2008; therefore, the issue of whether the Veteran is entitled to a rating in excess of 70 percent for PTSD as of that date is no longer before the Board on appeal.  

In seeking service connection for PTSD, the Veteran reported the following symptoms: remembering the sight of dead and mutilated bodies from service; depression; fits of rage/intense and violent outbursts; lack of control; screaming and yelling at his wife and children; impaired sleep; persistent thoughts of Vietnam; survivor's guilt; intrusive recollections; nightmares; and needing to use a private bathroom stall (due to the in-service sexual assault, which was the basis of the grant of PTSD).  See February 2004 VA Form 21-4138; July 2004 statement in support of claim; August 2006 VA Form 21-0781.

In a lengthy August 2006 statement in support of claim, the Veteran reported that since 1996, he had been unable to function well enough to keep his assets.  He reported being physically and mentally abusive to his wife, getting along with his mother despite a generation gap, having thoughts of killing himself but for his religious beliefs, telling his banker he would kill him and, therefore, needing to stay away, threatening some of his son's workers and beating one of their trucks with a brick, and impaired sleep (though he acknowledged he would awaken due to sleep apnea and then lie awake thinking, tossing and turning, and having occasional night sweats).  The Veteran also indicated that he had impaired memory, that certain things triggered his memories (ambulances, wrecks, people talking about things where people got hurt, the smell of diesel and jet fuel, helicopters, arguments, and seeing other Veterans), that he has had altercations with neighbors and sleeps with a loaded gun under his bed, that he does not socialize, that he yells at others to be quiet if he goes to a show, that he gets easily irritated and belligerent, that he yells at strangers and chases cars and throws things at cars, that he has punched his fist through a wall, that he is severely depressed, that he has spatial disorientation, that he stays clean but does not shave, that he has trouble being around his son, who has similar symptoms, and that he is stressed out by people telling him he wants money, not being able to sleep, and having his mother tell him he is not a good son.  He indicated that he no longer panics (because he has gotten to the point of just not caring) and that no one comes to his house.  

Several lay statements were submitted in support of the Veteran's claim for service connection for PTSD.  

In a March 2006 letter, the Veteran's wife reported that when they go to a theater they must sit in the back, so no one sits behind them, and near the outside aisle; that the Veteran never hunts after his experiences in service; and that he suffers from depression and anger management.  See statement from C.W.  

In two separate November 2006 statements, an individual with an illegible signature who appears to be one of the Veteran's former employees, reported that he witnessed several incidents during which the Veteran snapped and went into a fit of rage with uncontrollable temper and resulting altercation with individuals other than him.  

The evidence prior to the grant of service connection for PTSD also included December 2006 letters from Commerce Bank of Kansas City, which informed the Veteran that his personal accounts and business contracts were being terminated due to irreconcilable differences and statements he had made.  The Veteran was advised not to enter any Commerce Bank property.  It also included an undated statement received on January 31, 2007, from the Veteran's mother.  She reported that the Veteran was confrontational and argumentative, that he became extremely hostile on a regular basis, that he did not like to go to her house, that he had become less caring and preferred to be alone, that he constantly remembered his in-service sexual assault, that he had to sit in the back of the theater on the outside seat and must sit facing the door when they go out to eat, and that he had had bouts of depression so severe he has said he would be better off dead.  See statement from B.W.  

Since service connection for PTSD has been in effect, the Veteran has reported the following in support of his claim for increased ratings: that his PTSD has been chronic and severe since 2004, rendering him unable to sustain gainful employment and causing him total occupational impairment; that he stopped working in July 2003 as a result of his PTSD; that discrete periods of slight improvement are normal fluctuations associated with any psychiatric condition; that the June 2008 and February 2010 VA examination reports document symptoms indicative of 70 and 100 percent ratings; that he has severe impairments in social functioning; and that his condition has continued to decline over time.  See statements in support of claim dated February 2009, October 2009 and May 2010; June 2009 notice of disagreement.  The essence of these contentions is that the Veteran has not been employed at any time since PTSD was granted, and as a result of his PTSD, such that he is totally impaired in the occupational sense.  In the May 2010 statement in support of claim, the Veteran requested a 100 percent rating for PTSD going back to February 24, 2004, or a 70 percent rating and a grant of entitlement to TDIU going back to February 24, 2004.  

In an April 2013 statement in support of claim, the Veteran asserted that the medical evidence throughout the appeal period consistently shows symptoms of "grossly inappropriate behavior" due to "danger of hurting self or others" and "impaired impulse control" as contemplated by a 100 percent schedular rating.  He also asserts that lay statements indicate others have consistently observed his violent behavior throughout the appeal period.  The Veteran contends that his poor impulse control and extremely violent behavior is confirmed by the evidence of record and has made him both a danger to himself and to others throughout the appeal period such that a 100 percent rating is warranted from February 24, 2004, to June 6, 2008.   

In an April 2014 statement in support of claim, the Veteran asserted that a 100 percent schedular rating is warranted for PTSD from February 24, 2004, to June 6, 2008, due to "total occupational and social impairment;" and violent tendencies and "grossly inappropriate behavior," which are reflected in the January 2007 letter from his mother, lay statements from several individuals, and the Veteran's own statements, as well as VA treatment records and examination reports.  The Veteran asserts that although he remains married to his first wife, the "success" of the marriage should not be considered a reflection of adequate social functioning; and that the evidence of record confirms the Veteran's poor impulse control and extremely violent behavior has made him both a danger to himself and to others throughout the appeal period.  

The lay statements referenced by the Veteran in his April 2013 and April 2014 statements include statements from his wife, son, and someone who had known him since he was four years old, all dated in March 2013.  

The Veteran's wife reports that he had PTSD from 2004 to 2008 and she described an incident in October 2008 during which a man who was delivering something to their son provoked the Veteran, who went into a rage that she likened to The Incredible Hulk.  She reports that the Veteran forced the man to get into his truck and, when he refused to leave, the Veteran picked up a brick and beat the back panel of the truck, later throwing the brick at the truck as it was leaving.  She reports that it took the Veteran an hour to calm down and that this was one of many fits she had witnessed since their June 1968 wedding.  See statement from C.A.W.  

The Veteran's son reports that he has lived with the Veteran's PTSD since he can remember and related that they got into numerous fights between 2004 and 2005 when they were constructing a building.  He indicated that these fights involved shoving and pushing and, on one occasion, the Veteran threw a quart paint can at him.  The Veteran's son also reported witnessing the Veteran beat on a car window after a man locked himself inside to try to get away from the Veteran, sometime in 2006.  See statement from W.W.  

N.I. reports that she was like a second mother to the Veteran and that from 2000 to 2008, they talked about things that had happened to him and the Veteran told her he had problems controlling his temper and would get into verbal assaults.  She indicated that he used to be a fun loving person prior to service but was not anymore.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013)  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV, are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.   When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 is defined as if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013). 

Prior to discussing specific evidence in this case, the Board notes that it has reviewed all the evidence in the Veteran's paper and Virtual claims files and although it has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence); see also Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

The evidence of record dated between February 24, 2004, and December 31, 2006, consists of medical evidence, all from VA, and lay evidence in the form of statements from the Veteran and those who know him, to include a March 2006 letter from the Veteran's wife and two separate November 2006 statements from an individual with an illegible signature who appears to be one of the Veteran's former employees.  It also includes two December 2006 letters from Commerce Bank of Kansas City and other statements from the Veteran that are dated after the relevant timeframe, but relate to his contention that he has not been employed at any time since PTSD was granted, and that he is totally impaired in the occupational sense as a result of his PTSD.  There is also additional lay evidence dated after the relevant time frame, but which describes symptomatology during the relevant timeframe, namely a March 2013 statement from the Veteran's son, who describes incidents he witnesses and was a part of between 2004 and 2006, and a March 2013 statement from N.I., who reported communicating with the Veteran between the relevant dates about some the problems caused by his PTSD.  The lay evidence was discussed in detail above.  

The Veteran underwent a VA mental disorders examination in August 2004, at which time his claims folder was available for review.  In pertinent part, he reported termination from several jobs after his discharge from service due to conflict.  He reported self-employment from 1987 to the present as a real estate investor.  He indicated that he had been less efficient and frequently procrastinates due to increasing concern over his children's health problems.  The Veteran reported the following symptoms in the previous year: memories of stressful experiences in service; difficulty sleeping; increased irritability; psychological distress upon exposure to cues, and depression.  He reported that "nothing seems to be going right...seems like it's just one thing after another."  The Veteran reported that he had been married since 1968 and described his relationship with his wife as good.  His relationship with his children, a 27 year old son and a 25 year old daughter, was strained and that he frequently got into arguments with them about their health.  He denied having any close friends or socializing with others unless it is related to business.  In his free time, the Veteran enjoyed going to the movies and spending time in his yard/acreage.  He indicated that he used to have hobbies but no longer participated in those activities.  The Veteran denied being involved in mental health treatment.  It was noted that he helped care for his elderly mother.  

Examination showed no impairment of thought process or communication, delusions or hallucinations, inappropriate behavior, or suicidal and homicidal ideation.  His personal hygiene and activities of daily living were normal and he was oriented to person, place, and time.  Mood was described as depressed and anxious, and sleep impairment in the form of feeling groggy and tired with low energy and motivation was noted, but there was no memory loss or impairment and speech patterns were normal.  The Veteran showed no obsessive or ritualistic behavior, denied a history of panic attacks, and was noted to have normal impulse control.  Axis I diagnoses of chronic adjustment disorder with mixed anxiety and depressed mood and some features/symptoms of PTSD were made.  A GAF score of 60 was assigned.  

The Board notes at this juncture that although GAF scores were not reflected as having been specifically assigned during VA treatment, it appears they were.  The Board has re-reviewed the medical evidence of record following its receipt of the second Joint Motion and has determined that while GAF scores were not reflected on the date of treatment, subsequent mental health treatment records document that GAF scores were assigned.  More specifically, VA mental health records record the last GAF score assigned at the top of the document, even though the treatment record associated with the date noted as the date on which the last GAF score assigned does not contain a GAF score.  This occurred throughout the appellate period.  

During the period between February 24, 2004, and December 31, 2006, a GAF score of 60 was assigned on April 5, 2005, and GAF scores of 50 were assigned on July 22, 2006, and November 11, 2006, as reflected on mental health treatment records that post-date April 5, 2005, July 22, 2006, and November 11, 2006, respectively.  It was these three GAF scores that the second Joint Motion determined the Board had missed.  

A March 2005 VA mental health primary intake assessment record shows that the Veteran complained of anger, being fired from every job due to problems controlling his temper, trouble sleeping/insomnia, re-experiencing traumatic events, inability to focus, avoiding people, irritability, problems with losing his temper, poor energy level, and flashbacks.  He reported having frequent panic attacks when arguing with people, including his son, and described numbing, to include feeling burnt out and lacking empathy.  The Veteran reported he had been married only once and that his marriage had lasted 37 years.  He denied peer support but reported family support from his mother, wife and children.  Leisure activities included going to the movies.  It was noted that he was currently working.  Mental status examination revealed the Veteran's mood to be angry, sad, and tearful.  His affect was sad.  Thought content was organized, and he denied having auditory or visual hallucinations as well as suicidal or homicidal ideation.

A May 2005 VA psychology consult report indicates that clinical interview revealed the Veteran presented casually dressed.  His mood was depressed and anxious, affect was anxious, eye contact was fair, and speech was goal-directed. The Veteran denied having hallucinations and also denied suicidal or homicidal ideation.  He reported living with his wife.  The Veteran gave a history of being sexually assaulted while in the military.  He reported intrusive memories and intense psychological distress at exposure to cues, to include physiological reactivity on exposure to cues (heart racing, sweating).  He also reported avoidance of trauma-related stimuli, to include avoidance of reminders of trauma, avoidance of places and activities, inability to recall or amnesia for certain aspects of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and a sense of foreshortened future.  The Veteran also reported sleep disturbance, irritability or outbursts of anger, difficulty concentrating or paying attention, and hypervigilance.  He was diagnosed with PTSD.

The Veteran reported having no desire or drive to do anything in July 2005.  He indicated that his children blamed him for their health problems, but also reported that they call him about everything that causes them trouble.  See psychiatry note.  

A July 2006 psychiatry note reveals that the Veteran reported several difficulties in his life, including financial problems that were aggravated by a banker who loaned him money.  He admitted to writing statements indicating a desire to harm the banker, but denied actual intention to harm the banker or anyone else.  In a July 2006 addendum, it was noted again that the Veteran reported that he would not harm anyone, but admitted having a lot of anger and being angry about not getting disability for himself.  An August 2006 VA treatment record reported that the Veteran's only friend was a friend from high school who was also in the military.  Another August 2006 VA treatment record reported that the Veteran and his friend had set up billboards around town to talk to Veterans about exposure to Agent Orange.  In November 2006, it was noted that the Veteran was active in Veterans' advocacy activities and that he denied being suicidal or homicidal.  See psychiatry note.  

VA treatment records dated after the August 2004 VA examination reveal that the Veteran received some mental health treatment, though the treatment was not substantial.  In those records where the Veteran reported symptoms associated with his mental disorder, the following were noted: ongoing intrusive recollections of the in-service sexual assault; feelings of revulsion and anger; sleep disturbances; and nightmares.  In those records dated after the August 2004 VA examination where mental status examinations were conducted, the Veteran was reported to be cooperative; alert; talkative; and with obvious high emotion, especially when talking about his children's medical problems.  The Board notes that the Veteran attended a diabetes group class in January 2006 and June 2006, mental health group therapy in March 2006 and May 2006, and group treatment for nutrition in July 2006.  

The medical evidence of record dated from January 1, 2007, to June 6, 2008, consists mostly of VA treatment records.  There is also lay evidence in the form of an undated statement received on January 31, 2007, from the Veteran's mother, detailed above, which describes the Veteran's symptomatology during this timeframe, and a March 2013 statement from N.I., who reported communicating with the Veteran during this period about some the problems caused by his PTSD.  The evidence also consists of statements from the Veteran, which although dated after the relevant timeframe, relate to his contention that he has not been employed at any time since PTSD was granted, and that he is totally impaired in the occupational sense as a result of his PTSD.  The lay evidence was discussed in detail above.  

Between January 1, 2007, and June 6, 2008, VA mental health treatment records document that a GAF score of 50 was assigned on 10 occasions.  

A January 2007 psychiatry note reveals that the Veteran's wife accompanied him to his session and that they reported a worsening of sleep problems, more vivid and troubling nightmares, and more frequent difficulty with intrusive recollections of combat experiences.  It was noted that the Veteran's PTSD was severe and prevented employment.  In March 2007, the Veteran again reported that his only friend was a friend from high school who was also in the military.  See primary care note.  

A May 2007 psychiatry note reveals that the Veteran's wife again accompanied him to his session, at which time continuing medical problems that had occurred to him, as well as to his children, was discussed.  The Veteran reported recurrent intrusive thoughts concerning the in-service sexual trauma, nightmares, unwanted emotional responses, avoidance of certain activities, numbing of responsiveness to some activities, and excessive vigilance.  The examiner noted that the Veteran was not a danger to himself or others.  

An August 2007 psychiatry note reveals that the Veteran reported not being able to work due to difficulties with breathing, chronic pain, and emotional instability.  It was also noted that he had erratic emotional responses to stress, impaired impulse control, and memory loss.  He also had intrusive recollections of the aspects of his service.  The examiner indicated that the Veteran was seen as having a psychiatric disability that is severe and renders him unemployable.  He was not suicidal or homicidal.  A September 2007 psychiatry note reveals that the Veteran was not able to work due to medical and psychiatric disorders and that he was not suicidal or homicidal.  

The Veteran underwent a psychological evaluation related to his claim for SSA benefits in February 2008.  It was noted that he requested his wife attend the examination, as she is commonly present during all of his appointments.  The Veteran was neatly dressed in casual winter clothes.  It was obvious that he had trouble trusting anyone, and he appeared older than his stated age.  He was ill at ease when he heard a helicopter fly over the building.  In pertinent part, the Veteran reported that he started having emotional problems in 2003 and was unable to work.  He had been married for 40 years and lived in isolation with his wife, preferring not to make friends.  The Veteran reported anger management problems and exploding in anger if he does not take his prescribed medications.  He had road rage when he drove and reported an incident when he became enraged with a neighbor, who called police.  His wife reported that he easily angered in public but that she does not tolerate him becoming angry with her, threatening to return his verbal assaults as strong as he dishes it out if he even thinks about it.  

The Veteran reported that he was depressed most of the day nearly every day and did not remember a time when he was happy.  He had lost interest in activities he once enjoyed and most days, he did not want to do anything.  The Veteran reported a history of suicidal ideation, sometimes wondering why he should continue living.  It was noted that he had found some purpose in life by maintaining an Agent Orange hotline and was actively involved in advocacy for Agent Orange victims.  The Veteran reported disturbed sleep almost every night and disturbing dreams that awaken him two to three times a night.  He will frequently awake screaming.  He indicated sleeping three to four hours at night and two hours during the day.  The Veteran indicated he felt tired all the time.  Usually he does not want to do anything.  He had multiple flashbacks every day, which were triggered by the smell of diesel fuel, helicopters, the sight of blood, car accidents, difficult situations, or any instance where he believed his integrity might be questioned.  He felt a lot of guilt for helping to kill people.  

The Veteran reported being suspicious that others are trying to exploit him and that he had witnessed other people trying to take advantage of him and other Veterans.  He indicated that if it were not for his wife, he would be living on the street.  He reported being unable to independently take care of himself and living his days filled with feelings of terror and anger and that people cannot be trusted.  He denied having any friends and reported that he must protect himself and his family from others.  He dares not confide in anyone other than his wife.  The Veteran often carried grudges against people who had treated him poorly in the past and it was not easy for him to forgive someone who had insulted or hurt him.  He often felt like people were trying to attack his character or reputation and often had to defend himself because people criticized or attacked him.  Sometimes he suspected that people he was close to were not faithful to him.  He sometimes worried that people he cared about might betray him because it had happened in the past.  To him, people were just irritating and everything bothered him.  

The Veteran reported that he tended to easily forget details when he attempts to complete a task, though he finishes projects a little at a time.  He indicated that he cannot tolerate being around people and if he is around a group, he tends to withdraw.  If he does go out to eat with his wife, he has to eat facing the door.  He refuses to go into crowded stores and will sit in the car while his wife shops.  

The examiner reported that at first, the Veteran presented as an angry, suspicious person.  It was noted that moment-by-moment, his anger and suspicion diminished as the examination progressed.  He was noted to be cautiously trusting by the end of the examination.  He reported a longing to be independently self-sufficient, that he had lost motivation for happiness in life, and that he desired to live the rest of his days in relative isolation.  

Mental status examination revealed that the Veteran was oriented to year, season, day, date and month, city, county, state and country.  Problems with short-term memory were noted but long-term memory appeared intact for most major events.  Intelligence appeared to be in the average range from his choice of words and command of the English language.  He did not manifest symptoms of a thought disorder, was not a danger to himself, others or property, but was unable to manage his own affairs as he depended on his wife for assistance.  Axis I diagnoses of chronic PTSD; impulse control disorder, not otherwise specified; and major depressive disorder without psychotic features, were made.  A GAF score of 45 was assigned.  

The Veteran continued to discuss continued psychiatric difficulties related to service during VA treatment in March 2008 and April 2008.  On both occasions, it was noted that he was not suicidal or homicidal.  See psychiatry notes.  The April 2008 note indicates that the Veteran was in stable psychiatric condition overall and reported devoting a lot of time and energy to bringing the issue of the effects of exposure to Agent Orange to the attention of the public.  

A May 2008 psychiatry note reveals, in pertinent part, that the Veteran reported a precipitous decline in his mental and emotional condition following his in-service sexual assault and reported becoming "gun shy" and not trusting people.  It was noted that to this day, the Veteran had emotional difficulties that impair his functioning, and was guarded, suspicious, avoided close contact with people, had painful and intrusive recollections of being sexually violated, and had sleep disturbances and nightmares.  

The evidence of record supports the assignment of an initial rating of 70 percent for PTSD between February 24, 2004, and June 6, 2008.  As an initial matter, the Board notes that during the relevant time frame, two GAF scores of 60, 12 GAF scores of 50, and one GAF score of 45 were assigned.  As noted above, a score of 60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning; and a score between 41 and 50 represents serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV.  When the majority of the GAF scores assigned prior to June 7, 2008, are considered in conjunction with the subjective symptoms reported by the Veteran during this time frame, to include complaints of intrusive memories/recollections/thoughts, impaired sleep, irritability, distress, depression, anger, avoidance, flashbacks, inability to focus, panic attacks, difficulty concentrating, hypervigilance, nightmares, numbing, erratic emotional responses, impaired impulse control, memory loss, road rage, loss of interest in activities, guilt, suspiciousness, lack of trust in others, guarding, and isolation, as well as the lay evidence of record submitted by the Veteran's wife, son, the individual with an illegible signature, N.I., and Commerce Bank, the Board finds that the Veteran's disability picture approximates the criteria for the assignment of a 70 percent rating prior to June 7, 2008.  

The evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD at any time during the appellate period in question (between February 24, 2004, and June 6, 2008).  As noted in the preceding paragraph, the Veteran's symptoms during this time frame consist primarily of intrusive memories/recollections/thoughts, impaired sleep, irritability, distress, depression, anger, avoidance, flashbacks, inability to focus, panic attacks, difficulty concentrating, hypervigilance, nightmares, numbing, erratic emotional responses, impaired impulse control, memory loss, road rage, loss of interest in activities, guilt, suspiciousness, lack of trust in others, guarding, and isolation.  There was also objective evidence of impaired mood (depressed, anxious, angry, sad, and tearful); impaired affect (sad, anxious); impaired sleep (groggy and tired with low energy); impaired motivation; impaired ability to trust others; impaired short-term memory; and impaired impulse control.  See August 2004 VA examination report; March 2005 mental health primary intake assessment; May 2005 psychology consult report; February 2008 SSA psychological evaluation.  

The evidence of record during this time frame, however, does not reveal that the Veteran had gross impairment in thought processes or communication; or persistent delusions or hallucinations.  Rather, the Veteran's thought process prior to June 7, 2008, was described as unimpaired and organized in VA records, see August 2004 VA examination report; March 2005 mental health primary intake assessment, the examiner who conducted the February 2008 SSA psychological evaluation specifically indicated that the Veteran did not manifest symptoms of a thought disorder, and there was no objective evidence that the Veteran had impaired communication, as he was able to communicate effectively while seeking treatment and during evaluations.  In addition, the Veteran denied experiencing auditory or visual hallucinations, see March 2005 VA mental health primary intake assessment; May 2005 VA psychology consult report, and the August 2004 VA examiner reported that there was no evidence of delusions or hallucinations.

The evidence of record during this time frame also does not reveal that the Veteran had disorientation to time or place or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Rather, the Veteran was described as being oriented to person, place, and time during the August 2004 VA examination, and the examiner who conducted the February 2008 SSA psychological evaluation noted that he was oriented to year, season, day, date and month, city, county, state and country.  In addition, the Veteran's personal hygiene and activities of daily living were reported as normal at the time of the August 2004 VA examination and subsequent mental status examinations did not report any objective evidence of impaired hygiene and/or problems performing activities of daily living.  While the Board acknowledges the Veteran's assertion that he has spatial disorientation, it attaches greater probative weight to the clinical objective findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony). 

The Board acknowledges the Veteran's assertions of memory loss during the relevant time frame.  He has never asserted, however, that he has trouble remembering names of close relatives, his occupation (or past employment history) or his own name.  Moreover, although problems with short-term memory were noted during the February 2008 SSA psychological assessment, the Veteran's long-term memory appeared intact for most major events.  The Board also acknowledges the Veteran's assertions during the relevant time frame that he exhibited grossly inappropriate behavior and that his poor impulse control and extremely violent behavior amounted to being in persistent danger of hurting others, as well as the lay reports from others who know the Veteran and the December 2006 letter from Commerce Bank of Kansas City, all of which reference his impaired impulse control.  Lastly, the Board acknowledges the Veteran's complaints of near total social withdrawal, verbal aggression, strained interpersonal relationships, and an inability to regulate mood, which the second Joint Motion appears to endorse as symptoms demonstrating total social impairment.  

The Board also acknowledges that it is granting entitlement to a TDIU for the time period prior to June 7, 2008, such that it can be said that the Veteran is totally impaired in the occupational sense as a result of his PTSD.  The fact of the matter remains, however, that the symptoms exhibited by the Veteran and reported by him and those who know him have not rendered him totally impaired in the social sense.  This is evident in the record as he has remained married to the same woman he had married in 1968 (and the Board notes that the Veteran's wife accompanied him to several VA mental health sessions, as well as the February 2008 SSA evaluation); has a relationship with his two children, though he described it as strained while also reporting that they called him whenever something was causing them trouble; he helped care for his elderly mother; and he reported getting family support from his mother, wife and children.  The Board acknowledges that the Veteran has problematic relationships/discord with his wife, children and mother and that he denied having any close friends or socializing with others unless it was related to business.  The Veteran never reported that he was unable to socialize, instead making it clear that he could socialize for business purposes.  Moreover, the Veteran also reported relationships outside of family during the relevant time frame, namely a friend from his high school days, with whom he had set up billboards around town.  He also reported being active in Veterans' advocacy groups, to include maintaining an Agent Orange hotline and being actively involved in advocacy for Agent Orange victims, and VA treatment records document that the Veteran was able to attend group classes related to treatment for diabetes, nutrition, and mental health, between January 2006 and July 2006.  In addition to the foregoing, N.I. reported that they spoke frequently during the relevant time frame and the Veteran reported that he and his wife also dined outside of the home and went to the movie theater.  

For these reasons, the Board does not find that the evidence of problems controlling impulse, stress, memory problems, near total social withdrawal, verbal aggression, strained interpersonal relationships, and an inability to regulate mood have resulted in total social impairment.  Total social impairment due to such symptoms is specifically required by the regulations.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the absence of total social impairment, the preponderance of the evidence supports the 70 percent disability rating assigned for PTSD prior to June 7, 2008.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected PTSD picture is not so unusual or exceptional in nature as to render the 70 percent rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology, to include consideration of social and occupational impairment.  38 C.F.R. § 4.130.  The Veteran's PTSD is manifested by subjective and objective evidence of social and occupational impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating assigned.  One rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 70 percent disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.


Entitlement to a TDIU prior to June 7, 2008

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In this case, PTSD is the sole service-connected disability.  In this decision, the Board has granted a rating of 70 percent for PTSD prior to June 7, 2008.  Given the foregoing, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) were met prior to June 7, 2008.  

The Veteran has consistently reported in written statements to VA that his PTSD has been chronic and severe since 2004, rendering him unable to sustain gainful employment and causing him total occupational impairment.  In addition, the Veteran's treating psychiatrist, as well as Dr. C. in a March 2011 psychiatric evaluation, have reported that prior to June 7, 2008, the Veteran's PTSD was of such severity that it prevented employment.  Given the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD rendered him unable to secure and follow a substantially gainful occupation prior to June 7, 2008.  Accordingly, TDIU is warranted.  


ORDER

An initial rating of 70 percent, and not higher, for PTSD is granted from February 24, 2004, to June 6, 2008, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a TDIU is granted prior to June 7, 2008. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


